                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA, FOR THE
USE AND BENEFIT OF SEEDORFF
MASONRY, INC.,                                                         8:18CV21

                         Plaintiff,
                                                                        ORDER
        vs.

ARCHER WESTERN CONSTRUCTION,
LLC, and TRAVELERS CASUALTY AND
SURETY COMPANY OF AMERICA,

                         Defendants.


       This matter comes before the Court on the parties’ Stipulated Motion to Extend the
Deposition and Daubert Deadlines (Filing No. 49). After review of the motion, the Court finds
good cause to extend such deadlines. Accordingly,


       IT IS ORDERED that the Stipulated Motion to Extend (Filing No. 49) is granted. The
provisions set forth in the Final Progression Order (Filing No. 46) shall remain in effect, except
the deposition and Daubert deadlines are extended as follows:
       1. The deposition deadline is August 23, 2019.
       2. The deadline for filing motions to exclude testimony on Daubert and related grounds
              is August 23, 2019.


       Dated this 8th day of July, 2019.


                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
